*132ON PETITION POP, REHEARING.
Per Curiam.
In the brief filed in support of the petition for rehearing, counsel for petitioner state: “The method prescribed by the court as the only one which may constitutionally be adopted aud followed by the state board, may be stated briefly as follows: The state board of equalization must find from the assessor's abstract of each county the aggregate value of all the property therein, as fixed by him, and equalized by the county board; then, by comparison of the values so fixed in that county, with the values fixed by the respective assessors and county boards of equalization in all other counties, the board must determine whether the aggregate value in that county is correct, or too low or too high, and if it is too low or too high, what per cent must be subtracted from, or added to, said aggregate, in order to make it what the comparison shows it should be.”
This is a clear and concise statement of what we hold as the duty of the state board under the law as it now stands. It is contended that this construction of the constitution is detrimental to the interests of the state, and the taxpayers. In answer to this suggestion, we have only to say, that it is our duty to construe the constitution as we find it, and not to declare what it should be. Jt is the fundamental law of the state, which the people have adopted for the purpose of defining the powers and duties of the different departments of the state government, and the officials to which it refers; if its restrictions are found to be unwise or too great, the remedy is with the people to obviate the difficulties by an amendment, and not with the officials to disregard its provisions or to follow a course which, in their judgment, would accord with their ideas of what the provisions of the constitution on a given subject should be. In support of the reasons advanced why a rehearing should be granted, counsel illustrate their argument by numerous examples, from which we select the following:
“A county has assessed cattle at- an average of $4.00 per head; the aggregate valuation of all the property within its *133borders is fixed by its assessor and county board of equalization at $100,000. A comparison by the state board shows that the aggregate should be but $75,000. Under the above rule, all property valuation must be decreased twenty-five per cent, thereby bringing the average of cattle to $3.00 per head.
“ B county has assessed cattle at $23.00 per head. Its aggregate valuation, as fixed by its assessor and county board of equalization, is also $100,000. A comparison shows that it should be $125,000. Under the same rule, all property must be increased twenty-five per cent, the cattle must be ¡valued at $28.75 per head. The owner of cattle in B county pays approximately ten times as much state tax as the owner of cattle in A county.”
The error in the argument sought to be deduced from the foregoing examples, is this: That it is assumed that because cattle are assessed in one county at $4.00 per head, and in another at $23.00 per head, that the county boards of each county have not adopted the same scale of valuation as to other kinds and classes of property in their respective counties, and that if they have not, the state board may revise their action. The question with which the state board deals is not whether certain kinds and classes of property in a given county have been assessed too high or too low, but whether the aggregate valuation of the property in that county as compared with the aggregate valuation of property in other counties is too high or too low; it has nothing to do with equalizing valuations between individuals, or between different kinds or classes of property in any county. That is a matter left with the county board. If it has not performed its duty in this respect, the state board cannot revise its action, but must presume that it has adjusted valuations within the county on a uniform scale. Exact uniformity in the scale adopted by the respective assessors and county boards in valuing property for the purposes of taxation, could not be expected, and it was, therefore, necessary for a state board to have the power to make this scale as nearly uniform as pos*134sible by dealing with the aggregate valuations of the respective counties in the manner indicated, and thus preserve uniformity of valuations in each county between the different kinds and classes of property which, so far as the state board is concerned, it must be assumed the county board has adopted in performing its lawful duties as a board of equalization. If the latter has been derelict in this respect, and by raising or lowering the aggregate valuation in any county, a class or kind of property is assessed too high or too low, that is a matter for which the county board is alone responsible.

Petition for rehearing denied.